Citation Nr: 1411611	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1961 to July 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO in Providence, Rhode Island, which denied service connection for bilateral hearing loss.  The Veteran testified from Providence, Rhode Island, at a June 2013 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Further, relevant documentation, to include the hearing transcript, is located in the Virtual VA electronic file.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service. 

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes. 

3.  The Veteran's current bilateral hearing loss is etiologically related to exposure to acoustic trauma in service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  An August 2011 VA audiological examination report shows pure tone thresholds of greater than 40 dB in the 2,000, 3,000, and 4,000 Hz ranges in both ears.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral hearing loss is established.  See Shedden, 381 F.3d at 1167; 
38 C.F.R. § 3.385. 

As advanced in the March 2012 substantive appeal, the June 2013 Board hearing testimony, and elsewhere in the record, the Veteran contends that he currently suffers from bilateral hearing loss due to excessive noise exposure during active service, which includes the in-service job as a flight deck aircraft refeuler on an aircraft carrier.  The Veteran's service personnel records convey that he was an air transportation lineman on an aircraft carrier.  The August 2011 VA audiology examination report reflects a history that hearing protection was rarely used during refueling during service.  Excessive noise exposure, including jet engine noise exposure, is consistent with the circumstances, conditions and hardships of working on an aircraft carrier flight deck as an aircraft refeuler.  Based on this evidence, the Board finds that in-service loud noise exposure is established.

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral hearing loss is related to active service.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis of bilateral hearing loss.  The August 2011 VA audiological examination report conveys that the examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of military noise exposure.  As reasons therefore, the examiner noted that the Veteran's bilateral hearing was clinically normal at separation from service, that there were no significant threshold shifts between the October 1964 and June 1965 audiograms found in the service treatment records, and "several" years of occupational noise exposure and the normative aging process could not be ruled out as causes or contributing factors.  

At the June 2013 Board hearing, the Veteran credibly testified that his post-service occupational noise exposure was limited to one year in a machine shop working with machines that produced noise equal to that of a battery powered hand drill.  As the VA examiner relied on an inaccurate factual assumption that the Veteran's post-service noise exposure was longer than one year (described as "2-3 years" and "several" years), the Board finds that the August 2011 VA audiology opinion holds little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

The Veteran's service treatment records reflect that an audiological examination was not conducted in July 1961 at service entrance.  An audiology examination was conducted in October 1964 while the Veteran was on active duty.  Service department audiometric readings prior to November 1, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI); therefore, the examinations prior to November 1967 have been converted to ISO-ANSI standards by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz, respectively.  As converted, pure tone thresholds, in decibels, for the October 1964 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
10
15
15
20
20

While clinically normal, these readings skirt the edge of what the Court considers to be an indication of some degree of bilateral hearing loss, that is, hearing loss outside the normal ranges.  See Hensley, 5 Vet. App. at 157 (recognizing medical treatise for the authority that normal hearing is from 0 to 20 dBs, while higher thresholds indicate some hearing loss not within the normal ranges).  The Veteran did receive an audiological examination upon separation from service.  While the testing results in June 1965 were overall lower than the October 1964 results, some of the readings again fell into the range of 15 to 20 dbs.

Of additional significance is the fact that these audiometric numbers represent threshold shifts during service, even though the numbers were technically within the normal range.  The VA examination report did not address the significance of the threshold shifting that occurred during service.  The August 2011 VA audiology examination report relied on the fact that there were no significant threshold shifts between the October 1964 and June 1965 audiograms found in the service treatment records; however, the VA examiner did not recognize or comment on the significance of the threshold shifts that occurred between service entrance in 1961, when the only type of testing, whispered voice, reflects normal hearing, and June 1965 audiometric testing.  The absence of threshold shift, or significant threshold shifts, for a limited 6-month period during service is of no probative value on the larger question of whether threshold shifts occurred between 1961 and 1965, and the even larger question of the significance of the threshold shifting that did in fact occur.  As the Veteran's hearing was normal at service entrance, the fact of threshold shifting, even if technically within normal limits, is a fact that needed to be recognized and accepted by the VA examiner, just as it needs to be recognized and weighed by VA adjudicators.  As the VA examiner appears to have relied on an inaccurate factual assumption that, because there was not threshold shift during the few months between October 1964 and June 1965, there was no significant threshold shift, this is an additional reason the August 2011 VA audiology opinion holds little probative value.  See Reonal, 5 Vet. App. at 46.

The Veteran's service treatment records also reflect that during active service in December 1964, the Veteran was diagnosed with a right ear infection.  A subsequent notation indicates that later that month the Veteran was hit in the eyes and face with JP-5 jet fuel.  At the June 2013 Board hearing, and in the Veteran's March 2012 substantive appeal, it was explained that the jet fuel also seeped into the Veteran's ears.

VA received a private audiological examination and opinion dated July 2013.  The history recorded in that report is accurate and in accord with the factual findings shown by the other evidence of record in this case, specifically, of four years of service in the Navy and only one year post-service in a machine shop.  By indicating understanding that he was writing in support of the Veteran's claim for VA compensation, and that submission of his report would result in reconsideration of the claim, the opinion implicitly conveys some likelihood that the Veteran's in-service noise exposure is the cause of the Veteran's bilateral hearing loss; therefore, the July 2013 private audiology opinion is of at least minimal probative value.

When considered with the in-service acoustic and ear trauma such as exposure to loud aircraft noises including jet engines, an ear infection, having his ear canals doused with jet fuel, threshold shifts in audiometric readings during service, and minimal post-service noise exposure, the Board finds the July 2013 private audiology opinion is sufficient to place in equipoise the question of whether the current bilateral hearing loss disorder is etiologically related to the noise exposure in service.  Resolving reasonable doubt in the Veteran's favor on this question, the 

Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As service connection has been granted on a direct basis, there is no need to discuss whether service connection on a presumptive theory of service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


